Case 1:18-cv-00219-CMH-JFA Document 123-1 Filed 12/10/18 Page 1 of 2 PageID# 906




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  _______________________________________
                                         )
  Joseph Manson, III                     )
                                         )
                Plaintiff,               )
                                         )
         v.                              )                     Case No. 1:18-cv-219 CMH/JFA
                                         )
  Universitas Education, LLC, et al.     )
                                         )
                Defendants.              )
  _______________________________________)

                                       [PROPOSED] ORDER

          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Interpleader Defendants

  Universitas Education, LLC, Sturm Law, PLLC, Shannon A. Lang, and Shannon A. Lang, PLLC

  (collectively, the “Parties”) have filed a Joint Motion to Dismiss with Prejudice and Disburse

  Funds and have requested that the Court dismiss all of the outstanding claims in the above-

  captioned interpleader action with prejudice.

          Additionally, funds totaling $4,250,000 were previously deposited with the Court

  pursuant the Court’s Order of July 6, 2018, ECF No. 84, in the above-captioned interpleader

  action. These funds were deposited in the Court Registry Investment System (“CRIS”)

  administered by the Administrative Office of the United States Courts pursuant to 28 U.S.C. §

  2045.


          IT IS HEREBY ORDERED that all causes of action asserted or which could have been

  asserted by the Parties in this suit are hereby dismissed with prejudice; and

          IT IS FURTHER ORDERED that, in accordance with the Joint Motion to Dismiss with

  Prejudice and Disburse Funds, submitted on December 10, 2018, the funds previously deposited
Case 1:18-cv-00219-CMH-JFA Document 123-1 Filed 12/10/18 Page 2 of 2 PageID# 907




  with the Clerk of Court, plus accrued interest, shall be withdrawn and disbursed by the Clerk of

  Court directly from the Registry to the following parties as follows:

     1. To Joseph L. Manson III, Esq., to be held in an Interests on Lawyer Trusts Account

  (“IOLTA”) on behalf of Shannon A. Lang, PLLC, the Sum of $250,000.00, plus interest accrued.

  Joseph L. Manson III, Esq.
  600 Cameron St.
  Alexandria, VA 22314
  EIN: XX-XXXXXXX

     2. To Sturm Law, PLLC, the Sum of $1,000,000.00, plus interest accrued.

  Sturm Law, PLLC
  712 Main St., Suite 900
  Houston, TX 77002
  EIN: XX-XXXXXXX

     3. To Universitas Education, LLC, the balance of the funds remaining in the Registry of the
        Court, or $3,000,000.00, plus interest accrued.

  Universitas Education, LLC
  404 E 55th St., APT 13A
  New York City, NY 10022
  EIN: XX-XXXXXXX

  The Clerk of Court is absolved of any liability by compliance with this Order.

  IT IS SO ORDERED.

  DATED this 10th day of December, 2018.

                                                   _______________________________________
                                                   Claude M. Hilton
                                                   United States District Judge
